Title: To Thomas Jefferson from William Lee, 14 September 1807
From: Lee, William
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Bordeaux 14 Septr 1807.
                        
                        The letter you did me the honor to write me under date of the 25th June reached me but a few days since. I
                            have written to Mr. Callier Regisseur of Mde. de la Rochefaucaults Estate for the wine you desire. If he cannot
                            conveniently put it in bottles I will have it bottled here.—
                        I have written several times to Madame de Tessé of Aunai respecting the box of seeds &c. you sent her
                            and which now lay in my house but have as yet received no answer to my letters. The Secretary General of the Prefecture
                            has undertaken to find out the address of Mde. de Tessé and I hope he will succeed. 
                  With great respect I have the honor to
                            remain Sir Y. O. St.
                        
                            Wm Lee
                            
                        
                    